I adhere to my opinion previously filed in this cause dissenting to reversal of the decree appealed from. The opinion of Mr. Justice BROWN in effect overrules our decision in Clearwater Mercantile Co. *Page 635 
v. Roberts, 51 Fla. 176, 40 Sou. Rep. 436, 120 A.S.R. 153, 4 L.R.A. (N.S.) 117, where it is said of our constructive service statutes as applied to corporations "we are dealing not with natural persons, who create the government, but with the fictitious entities called corporations, which are created by the government, deriving therefrom their very existence, with such limitations as the creating power may impose, except only such limitations as may be expressly or by clear implication, forbidden by its organic law or by Federal authority, by construing as limitations on our corporation statutes requirements for constructive service against corporations that are applicable solely to individuals. In the light of such holding no decree or judgment rendered pursuant to Chapter 11829, Acts 1927, can ever be secure, because no one can be sure, no matter what the face of the record shows that matters in pais may not be subsequently alleged to overthrow the record. I therefore dissent.